Citation Nr: 1619975	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an eye disability, claimed as residual to eye injury.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This appeal to the Board of Veteran's Appeals (Board) arose from a September 2011 rating decision in which the RO, inter alia, denied service connection for injury to the eyes.  In May 2012, the Veteran filed a notice of disagreement (NOD).  Thereafter, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2013. 

In April 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS)) and Virtual VA paperless, electronic claims processing systems. 
For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

At the outset, the Board notes that the Veteran's service treatment records appear to be unavailable for review.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

During the April 2016 Board hearing, the Veteran testified, in essence, that he first began experiencing burning, itching, and dryness of his eye during service; that he was hospitalized for one month in the Republic of Vietnam; that he was treated for one week at the Bethesda Naval Hospital; that he was treated for three to four weeks at the Philadelphia Naval Hospital; and that he was treated on three to five occasions per year during his two years at Paris Island.  He added that he has had recurrent problems with the same symptomatology ever since.  

The Veteran has provided a Western Union telegram dated in November 1967 from the U.S. Naval Hospital in Philadelphia indicating that he had been admitted with chronic allergic conjunctivitis with pannus, and allergic rhinitis.

Following service, an April 2011 VA examination report shows that the Veteran was diagnosed with diabetic retinopathy, cataracts, and dry eye.  However, no opinion was provided as to whether the diagnosed conditions were related to service.  

A January 2013 VA examination report  reflects  a diagnosis of dry eye and chronic allergic conjunctivitis.  Again, no opinion was provided as to the etiology of the diagnosed conditions.  In an addendum dated in April 2013, the VA examiner clarified that the Veteran did not, in fact, have dry eye or chronic allergic conjunctivitis.  The examiner indicated, instead, that the Veteran had pinguecula which was not secondary to the allergic conjunctivitis shown in service, but rather due to sunlight exposure.  No opinion provided as to whether the pinguecula was otherwise related to service.

A private medical record from J. M. Gloth, M.D., dated in December 2015, indicates  that the Veteran was being treated for ongoing diagnoses of diabetic retinopathy, retinal migraine OD, and cataracts.

Given the Veteran's testimony as to recurrent symptoms since service, evidence of variously diagnosed current disability, and the absence of a medical opinion on the question of nexus with regard to each diagnosed disability, the Board finds that VA  examination to obtain appropriate clinical findings and medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA ophthalmology examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim for service connection for an eye disability (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging an examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records, to include any outstanding VA medical treatment records, as well as any additional treatment records from Dr. Gloth.

As a final point, the Board notes that the  Veteran's complete service treatment records have been unable to be located, and it does not appear that the Veteran has been properly notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).  On remand, the AOJ must again attempt to obtain the Veteran's complete service treatment records (to include any sources that may have records from the Republic of Vietnam, Bethesda Naval Hospital, Philadelphia Naval Hospital, and Paris Island) and, if unable to do so, must prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records and send a copy to the Veteran and his representative.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's service treatment records from whatever appropriate source ( to include any sources that may have records from the Republic of Vietnam, Bethesda Naval Hospital, Philadelphia Naval Hospital, and Paris Island).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities..

If no records are obtained,  prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records outlining the steps taken to retrieve the Veteran's service treatment records, and notify the Veteran and his representative in accordance with VA regulations, giving the Veteran and his representative adequate time to respond.  

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from Dr. Gloth. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA ophthalmology  examination by an appropriate physician..

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, , and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current eye disabilities, to include any valid diagnosis(es) of eye  disability/disease at any time pertinent to the claim on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to, the Veteran's service.

In rendering the requested opinion the examiner must consider and discuss all pertinent medical and other objective, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of eye symptoms (to include burning).  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



